Prospectus POMIX May 1, 2011 T. Rowe Price Total Equity Market Index Fund An index fund seeking to match the performance of the entire U.S. stock market. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Total Equity Market Index Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 18 Account Maintenance and Small Account Fees 22 3 More About the Fund Organization and Management 23 More Information About the Fund and Its Investment Risks 25 Investment Policies and Practices 28 Disclosure of Fund Portfolio Information 33 Financial Highlights 34 4 Investing with T. Rowe Price Account Requirements and Transaction Information 36 Opening a New Account 37 Purchasing Additional Shares 40 Exchanging and Redeeming Shares 41 Rights Reserved by the Funds 43 Information About Your Services 44 T. Rowe Price Brokerage 46 Investment Information 47 T. Rowe Price Privacy Policy 49 SUMMARY Investment Objective The fund seeks to match the performance of the entire U.S. stock market. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 0.50% Maximum account fee $10 a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.40% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Total annual fund operating expenses 0.40% a A $2.50 quarterly fee is charged to accounts with a balance of less than $10,000. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
